Citation Nr: 1734820	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  10-48 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for left eye aphakia with glaucoma, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active service from May 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department to Veterans Affairs (VA) Regional Offices in St. Petersburg, Florida and San Juan, Puerto Rico.  The San Juan RO has assumed jurisdiction over all issues.

The claim was remanded in December 2016 for additional development. 


FINDING OF FACT

The Veteran has visual impairment due to aphakia with glaucoma of the service-connected left eye resulting in blindness related to trauma and he has refractive error of the nonservice-connected right eye with corrected near and distant vision of 20/40; the Veteran does not have anatomical loss of one eye.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 percent for aphakia with glaucoma of the left eye are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes 6029, 6061 to 6080 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The September 2009 letter provided complaint notice.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue decided has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), reports of VA examinations, VA treatment records, private treatment records, and the Veteran's own lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board notes that the AMC requested records from the Social Security Administration (SSA) based on the Veteran's claim for SSA disability benefits.  A search found the Veteran's claim was denied and records were determined to be unavailable.  The Veteran was notified of this development in a letter dated in July 2017.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in September 2009 and January 2017.  The Board finds these examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

In December 2016, the Board remanded the issue for additional development to include a new VA examination.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.



II.  Increased Rating

Rules and Regulations

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008.  These amended criteria govern claims filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the instant claim was filed after December 10, 2008, only the revised rating criteria are applicable to this appeal.

Visual acuity will be evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76 (b) (2016).  In any case where the examiner reports that there is a difference equal to two or more scheduled steps between near and distance corrected vision, with the near vision being worse, the examination report must include at least two recordings of near and distance corrected vision and an explanation of the reason for the difference.  In these cases, evaluate based on corrected distance vision adjusted to one step poorer than measured.  38 C.F.R. § 4.76(b)(3) (2016).

When only one eye is service-connected, as is the case here and subject to the provisions of 38 C.F.R. § 3.383 (a), the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c) (2016).  The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under Diagnostic Code 7800).  38 C.F.R. § 4.75(d) (2016).

Under 38 C.F.R. § 3.383(a)(1), compensation is payable for the combinations of service-connected and non-service-connected disabilities, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability, and impairment of vision in the other eye as a result of nonservice-connected disability, and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1) (2016).

The Board notes that the revised schedular criteria for the eye does not include former Diagnostic Code 6070, which essentially provided a 30 percent rating for impairment of central visual acuity with anatomical loss of 1 eye and in the other eye 20/40 vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 6070 (2008).

The rating criteria as revised contemplate an evaluation of the eye disability on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, Codes 6000-6009. 

Also, under the General Rating Formula for Diagnostic Codes 6000 through 6009, the condition may be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. §§ 4.75, 4.79, Codes 6000 through 6009 (2016).  Here, the evidence does not show, nor has the Veteran asserted, incapacitating episodes related to his service-connected left eye disability during the current appeal period; thus, the rating criteria pertaining to such are not applicable in the present appeal.  Id.

The Veteran's left eye aphakia with glaucoma is rated under Diagnostic Code 6029. 

Aphakia is rated under Diagnostic Code 6029 and is evaluated based on visual impairment, and the resulting level of visual impairment is elevated one step. 

The provisions of 38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066, pertain to impairment of central visual acuity.  Visual acuity is rated based upon the best corrected distance vision, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, evaluate the visual acuity of the poorer eye using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.  38 C.F.R. § 4.76 (b) (2016).

Diagnostic Code 6064 specifically pertains to disabilities where there is only light perception in one eye and not anatomical loss of an eye.  In such cases, a 30 percent evaluation is warranted where there is corrected visual acuity to 20/40 in the other eye.  A 40 percent evaluation is warranted where there is corrected visual acuity to 20/50 in the other eye.  A 50 percent evaluation is warranted where there is corrected visual acuity to 20/70 in the other eye.  A 60 percent evaluation is warranted where there is corrected visual acuity to 20/100 in the other eye.  A 70 percent evaluation is warranted where there is corrected visual acuity to 20/200 in the other eye.  An 80 percent evaluation is warranted where there is corrected visual acuity to 15/200 in the other eye.  A 90 percent evaluation is warranted where there is corrected visual acuity to 10/200 in the other eye.  A 100 percent evaluation is warranted where there is corrected visual acuity to 5/200 in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6064 (2016).

Analysis

The Veteran contends that his left eye disability is of greater severity than his current 40 percent rating contemplates.

The Veteran underwent a VA eye examination in September 2009.  At that time, the Veteran complained of poor vision in the left eye after trauma in 1972.  The examiner stated the Veteran lost total left eye vision since 2004 after corneal surgery.  The Veteran denied ocular pain.  The physical evaluation revealed nonservice-connected right eye corrected vision equals to 20/20.  Left eye corrected vision testing showed no light perception.  The examiner opined the loss of right eye vision is caused by or a result of refractive error.  The loss of left eye vision is caused by or a result of old eye trauma. 

During a January 2017 VA examination, the examiner noted the Veteran has an ocular history of trauma in his left eye while on active duty in 1972.  A traumatic cataract was extracted in January 1973.  The Veteran stated he has a diagnosis of glaucoma secondary to eye trauma and stated that he is not using any medicated eye drops for the conditions.  The physical evaluation revealed nonservice-connected right eye corrected vision equals to 20/40 or better.  Left eye corrected vision was noted as 5/200 or worse.  The examiner noted the Veteran does not have anatomical loss of either eye.  The vision of his left eye is limited to no more than light perception.  The examiner noted that the Veteran has a diagnosis of aphakia on the left eye.  The diagnosis is stable and has not progressed as comparted to the previous VA examination in September 2009.  There is also a diagnosis of glaucoma on the left eye by history.  The examiner noted that the last VA examination his visual acuity was light perception on the left eye at distance and at near today.  Therefore, it can be concluded that both conditions are not worse and not causing any further loss of vision on the left eye.  

VA treatment records are consistent with the VA examinations. 

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 40 percent for the Veteran's left eye disability.  

Neither the lay nor the medical evidence support the criteria for the assignment of a disability evaluation is excess of 40 percent under any schedular criteria for rating disability of the eye.  The evidence shows that the Veteran's vision in the non-service-connected right eye is not limited to 20/200 or less, and there is no indication that his visual field is limited to 20 degrees or less.  As such, compensation is not payable based on paired organs pursuant to 38 C.F.R. § 3.383.

Based on the foregoing, the Veteran's right eye visual acuity must be considered as 20/40 for purposes of determining the proper rating for the service-connected left eye disability.  Here, with consideration of the Veteran's non-service-connected right eye visual acuity as 20/40, a 30 percent disability rating is warranted for visual impairment of one service-connected eye if in that eye the corrected distance vision is between 10/200 and blindness in one eye, having only light perception.  38 C.F.R. § 4.79, Diagnostic Codes 6064-66 (2016).  The Board notes that the evaluation for visual impairment of one eye cannot exceed 30 percent unless there is anatomical loss of the eye and, in this case, there is not anatomical loss of the eye.  See 38 C.F.R. § 4.75(d).  However, the Board will not disturb the current 40 percent disability rating. 

The Board accepts that the Veteran is competent to report that his disability is worse.  See Layno v. Brown, 6 Vet. App. 465, 469.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, both the lay and medical evidence are probative, but the medical findings are more probative as the schedular criteria is predicated on objective findings from visual acuity testing conducted by an appropriately skilled medical provider.  Although the Veteran may believe that he meets the criteria for a higher disability evaluation, in this case, the medical findings do not meet the schedular requirements for an evaluation in excess of 40 percent, as explained and discussed above.

Also, the Board finds that a higher disability evaluation is not warranted under any other potentially applicable provision of the rating schedule, and a higher rating is not available by changing the Diagnostic Code assigned.  Furthermore, the Board finds that a change in the Diagnostic Code assigned is not necessary as an increased evaluation is not warranted under any available provision of the revised schedule at this time.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

Accordingly, the claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an increased disability evaluation for aphakia left eye with glaucoma, currently evaluated as 40 percent disabling is denied.




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


